908 F.2d 974
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Antonio Dewayne LUCAS, also known as Tony Luke, Defendant-Appellant.
No. 90-5851.
United States Court of Appeals, Sixth Circuit.
July 25, 1990.

Before KENNEDY and MILBURN, Circuit Judges;  and CONTIE, Senior Circuit Judge.

ORDER

1
Defendant Antonio Dewayne Lucas is charged with conspiracy to distribute cocaine, 21 U.S.C. Sec. 846, and aiding and abetting the unlawful possession with intent to distribute approximately one kilogram of cocaine, 21 U.S.C. Sec. 841(a)(1) and 18 U.S.C. Sec. 2.  Lucas now appeals the district court's order granting the government's motion for pretrial detention.  The government has filed a brief opposing the defendant's release.


2
Upon review and consideration of the relevant documents, we conclude that the district court did not err in ordering detention.   See United States v. Hazime, 762 F.2d 34 (6th Cir.1985);  18 U.S.C. Sec. 3142.  The district court's order is affirmed.